Notice of Allowability
This office communication is in response to Applicant’s amendment filed on 01/04/2021. Claims 19-39 are allowed. Claims 1-18 are cancelled. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Attorney John F. Griffith Reg. No. 44137.

The application is amended as follows:


  
19. (Currently Amended) A database system comprising:
 at least one server comprising at least one processor, the at least one server configurable to cause: 
providing, at an integration bus, a registry of a plurality of service definitions, each service definition describing a respective set of properties for accessing a respective one of a plurality of external services situated external to the integration bus, the set of  properties and a rule to modify invocation of a service; 
processing, at the integration bus, first application-level messages received at the integration bus from a requesting application for delivery to a provider application of a first one of the external services, the processing of a first application-level message comprising processing information regarding the first application-level message, the information comprising a message header of the first application-level message, the message header comprising a message identifier of the first application-level message;
 sending, at the integration bus and using the set of properties described by a service definition for accessing the first external service, the first application-level messages to the provider application of the first external service;

Attorney Docket No.: ODVFP004C2/204USC1C13Application No.: 14/687,729sending, at the integration bus, a response message based on at least one of the second application-level messages to the requesting application.  


20. (Previously Presented) The database system of claim 19, wherein: the first application-level messages belong to a first one of a plurality of invocations, each invocation being between a pair of the plurality of external services, at least a portion of the invocations being related to each other by invoking or causing invocation of a same service, and the related invocations belong to a first one of a plurality of sessions.  

21. (Previously Presented) The database system of claim 20, wherein the information is further regarding an invocation and a session.  

22. (Previously Presented) The database system of claim 21, wherein the information further comprises a session identifier of a session.  

23. (Previously Presented) The database system of claim 21, the at least one server further configurable to cause:
 processing, at the integration bus, a query received from the requesting application to search the information for a specific application-level message or session; and
 sending, to the requesting application, a reply to the query.  

24. (Previously Presented) The database system of claim 23, wherein the query is to search the information for data associated with a designated application-level message.  

25. (Previously Presented) The database system of claim 21, wherein the information for a first session further comprises: 
a route for application-level messages of the first session, an identity, and a status of services within the route.  

26. (Currently Amended) A system comprising: 
system software stored on a non-transitory computer readable medium for execution by at least one processor, the system software configured to cause:
 Attorney Docket No.: ODVFP004C2/204USC1C14Application No.: 14/687,729providing, at an integration bus, a registry of a plurality of service definitions, each service definition describing a respective set of properties for accessing a respective one of a plurality of external services situated external to the integration bus, the set of  properties and a rule to modify invocation of a service; 
processing, at the integration bus, first application-level messages received at the integration bus from a requesting application for delivery to a provider application of a first one of the external services, the processing of a first application-level message comprising 
 sending, at the integration bus and using the set of properties described by a service definition for accessing the first external service, the first application-level messages to the provider application of the first external service; 
processing, at the integration bus, second application-level messages received at the integration bus from the provider application of the first external service; and 
sending, at the integration bus, a response message based on at least one of the second application-level messages to the requesting application.  

27. (Previously Presented) The system of claim 26, wherein:
 the first application-level messages belong to a first one of a plurality of invocations, each invocation being between a pair of the plurality of external services, at least a portion of the invocations being related to each other by invoking or causing invocation of a same service, and the related invocations belong to a first one of a plurality of sessions.  

28. (Previously Presented) The system of claim 27, wherein the information is further regarding an invocation and a session.  

29. (Previously Presented) The system of claim 28, wherein the information further comprises a session identifier of a session.  


processing, at the integration bus, a query received from the requesting application to search the information for a specific application-level message or session; and sending, to the requesting application, a reply to the query.  

31. (Previously Presented) The system of claim 30, wherein the query is to search the information for data associated with a designated application-level message.  

32. (Previously Presented) The system of claim 28, wherein the information for a first session further comprises: a route for application-level messages of the first session, an identity, and a status of services within the route.  

33. (Currently Amended) A computer program product comprising program code to be executed by at least one processor when retrieved from a non-transitory data storage medium, the program code comprising instructions configured to cause:
 providing, at an integration bus, a registry of a plurality of service definitions, each service definition describing a respective set of properties for accessing a respective one of a plurality of external services situated external to the integration bus, the set of  properties and a rule to modify invocation of a service; 
processing, at the integration bus, first application-level messages received at the integration bus from a requesting application for delivery to a provider application of a first one of the external services, the processing of a first application-level message comprising processing information regarding the first application-level message, the information comprising a message Attorney Docket No.: ODVFP004C2/204USC1C16Application No.: 14/687,729header of the first application-level message, the message header comprising a message identifier of the first application-level message; 
sending, at the integration bus and using the set of properties described by a service definition for accessing the first external service, the first application-level messages to the provider application of the first external service; 
processing, at the integration bus, second application-level messages received at the integration bus from the provider application of the first external service; and
 sending, at the integration bus, a response message based on at least one of the second application-level messages to the requesting application.  

34. (Previously Presented) The computer program product of claim 33, wherein: the first application-level messages belong to a first one of a plurality of invocations, each invocation being between a pair of the plurality of external services, at least a portion of the invocations being related to each other by invoking or causing invocation of a same service, and the related invocations belong to a first one of a plurality of sessions.
  

36. (Previously Presented) The computer program product of claim 35, wherein the information further comprises a session identifier of a session.  

37. (Previously Presented) The computer program product of claim 35, the instructions further configured to cause:
 processing, at the integration bus, a query received from the requesting application to search the information for a specific application-level message or session; and 
sending, to the requesting application, a reply to the query.  

38. (Previously Presented) The computer program product of claim 37, wherein the query is to search the information for data associated with a designated application-level message. 
 
39. (Previously Presented) The computer program product of claim 35, wherein the information for a first session further comprises: 
a route for application-level messages of the first session, an identity, and a status of services within the route.

Reason for allowance
Watson et al.  Patent No. US 6, 7785,704 teaches
processing, at the integration bus, first application-level messages received from a requesting application for delivery to a provider application (Fig.5 - Col.2, lines 55-60) 
processing information regarding each first application-level message received at the integration bus, information comprising a message header of each received application-level message, the message header of an application-level message comprising a message identifier of the application-level message ( Col.3, lines 5-15)
sending, at the integration bus  the first application-level messages to the provider application (Col.3, lines 5-15)
processing, at the integration bus, second application-level messages received from the provider application( Col.3, lines 5-20); and
sending, at the integration bus, a response message to the requesting application (Col.6, lines 50-60)

The independent claims 19, 26, 33 are allowable over prior arts in record. The prior arts of do not fairly teach in whole or make obvious:
Attorney Docket No.: ODVFP004C2/204USC1C14Application No.: 14/687,729providing, at an integration bus, a registry of a plurality of service definitions, each service definition describing a respective set of properties for accessing a respective one of a plurality of external services situated external to the integration bus, 
sending, at the integration bus and using the set of properties described by a service definition for accessing the first external service, the first application-level messages to the provider application of the first external service; 
There is no prior art, whether singly or in combination, teach or suggest the above limitations of providing a registry of plurality of registry of a plurality of service definitions, each service definition describing a respective set of properties for accessing a respective one of a plurality of external services, the set of  properties comprising at least an identification of an external service, a syntax associated with the external service, a description of at least one interface for interacting with the external service using a message flow, authentication information, a mode of message delivery, a window of time during which messages are accepted,  and a rule to modify invocation of a service and sending, at the integration bus and using the set of properties described by a service definition for accessing the first external service, the first application-level messages to the provider application of the first external service together in conjunction with the other limitations of the independent claims, therefore these put the claim in condition for allowance.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445